Opinion by
Judge Blatt,
Anthony J. Kadysewski (claimant) appeals from an order of the Unemployment Compensation Board *630of Review (Board) which denied him benefits under Section 402(b)(1) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(b)(l), for voluntarily terminating his employment without cause of a necessitous and compelling nature. He is a transportation planner/engineer, and he argues that he was forced to resign because his employer required him to perform administrative and clerical jobs which were not within his agreed-upon job description. There is substantial evidence, however, to support the finding of the Board that “the claimant’s actual duties substantially conformed to those which had been agreed upon.” We will therefore affirm the order of the Board. See, e.g,, Shriner v. Unemployment Compensation Board of Review, 42 Pa. Commonwealth Ct. 368, 400 A.2d 934 (1979).
Order
And Now, this 22nd day of January, 1980, the order of the Unemployment Compensation Board of Review in the above-captioned matter is hereby affirmed.
This decision was reached prior to the expiration of the term of office of Judge DiSalle.